             Case 2:20-cv-02350-WBV-MBN Document 28 Filed 01/21/21 Page 1 of 4




                                   UNITED STATES DISTRICT COURT

                                  EASTERN DISTRICT OF LOUISIANA

MARILYN F. MOLERO                  * CIVIL ACTION
                                   *
VERSUS                             * NO: 20-2350 | SECTION: D(5)
                                   *
ROSS DRESS FOR LESS, INC., ET. AL. * JUDGE: VITTER | MAGISTRATE: NORTH
                                   *
****************************************************

                                          REPLY MEMORANDUM

              The Plaintiff’s memorandum in opposition has now confirmed that summary judgment is

appropriate.        Specifically, summary judgment is appropriate because Plaintiff has failed to

produce sufficient support for the “unreasonably dangerous” element of her claim. Plaintiff has

only offered testimony from the Plaintiff, an eyewitness, and a Ross employee who simply filled

out an accident report based on statements provided by the Plaintiff and eyewitness. This

evidence – even with the inadmissible hearsay – is simply not enough to prevent summary

judgment in this case.1

              The evidence that Plaintiff needed to provide in response to this motion is evidence that

supports the fact that the merchandise rack was unreasonably dangerous. Providing evidence

that shows the rack was finished in chrome, that it only had some merchandise on it at the time

1
  Defendant objects to the Plaintiff’s evidence that constitutes hearsay. Specifically, Plaintiff has cited the following
testimony, which is inadmissible under Fed. R. Evid. 802: (1) Exhibit 1, p. 60-63 (Plaintiff’s testimony that other
people told her about a prior similar incident); and (2) Exhibit 2, p. 24, 26, 27 (Woods’ reading of an incident report,
which recorded statements made by other people). Further, Plaintiff has included an incident report prepared by
Woods, which contains hearsay (relative to prior similar incidents) and Defendant objects to this evidence being
considered by this Court. Finally, Defendant objects to the testimony of Tucker about Plaintiff’s hand being cut and
bleeding (Exhibit 3, p. 14) under Fed. R. Evid. 403 because such testimony is patently false, misleading, and it lacks
any probative value.



02247595-1
             Case 2:20-cv-02350-WBV-MBN Document 28 Filed 01/21/21 Page 2 of 4




of the incident, that Plaintiff injured herself by walking into the rack, and that someone else

walked into this rack previously does not show the merchandise rack was unreasonably

dangerous.

              The distinction between “dangerous” and “unreasonably dangerous” is an important

consideration because, as Plaintiff’s memorandum shows, the burden of proving an unreasonably

dangerous condition requires more than proof that an incident occurred. Specifically, it requires

that Plaintiff’s evidence show that the merchandise rack would, “reasonably be expected to cause

injury to a prudent person using ordinary care under the circumstances.”2 Significantly, this

quoted law that Plaintiff has offered has been cited by several courts as a legal basis for granting

summary judgment in favor of defendant merchants who have argued that the plaintiff failed to

show sufficient support for the “unreasonably dangerous” element of the claim.3

              Further, this Court, in Dufrene v. Nat’l R.R. Passenger Corp., recognized this viable path

to summary judgment for similarly situated defendants after studying Louisiana’s law set forth

by the Louisiana Supreme Court.4 In doing so, it recognized that the Louisiana Supreme Court’s

decision in Allen v. Lockwood specifically sanctioned the granting of summary judgment in cases

where the plaintiff fails to produce support sufficient for the claim that a complained-of

condition or thing is unreasonably dangerous.5 Significantly, the Allen Court recognized that,

“in such a procedural posture, the court's obligation is to decide if there is a genuine issue

2
  Plaintiff cites this law on page 6 of her memorandum.
3
  See: Taylor v. Wal-Mart Stores, Inc., No. CIV.A. 05-1346-A, 2006 WL 1476031, at *2 (W.D. La. May 23, 2006);
Willig v. Pinnacle Entm't, Inc., 2015-1998 (La. App. 1 Cir. 9/16/16), 202 So. 3d 1169, 1174; Perrodin v. Lowe's
Home Centers, Inc., No. 6:12-2255, 2013 WL 6667150, at *3 (W.D. La. Dec. 17, 2013);
4
  Dufrene v. Nat'l R.R. Passenger Corp., No. CV 15-3547, 2016 WL 6581494, at *3 (E.D. La. Nov. 7, 2016).
5
  Allen v. Lockwood, 2014-1724 (La. 2/13/15), 156 So. 3d 650, 653.


02247595-1
             Case 2:20-cv-02350-WBV-MBN Document 28 Filed 01/21/21 Page 3 of 4




of material fact as to whether the complained-of condition or thing created an

unreasonable risk of harm.”6 This bolded language confirms the fact that this is a question for

this Court to decide at this stage.7

              The situation referenced in Allen is the procedural posture here. Like in Allen, these

Defendants moved for summary judgment arguing the absence of support for the unreasonably

dangerous element. Like in Allen, this Court’s present obligation is to decide if the summary

judgment evidence presented creates a genuine issue as to whether the merchandise rack was

unreasonably dangerous. So, the present question for this Court is as follows: Is the evidence

presented enough to cause reasonable minds to disagree (i.e. create a genuine issue) about

whether the merchandise rack would reasonably be expected to cause injury to a prudent

person using ordinary care under the circumstances? If this Court answers in the negative or

if this Court determines that it does not have sufficient evidence to answer in the affirmative,

summary judgment must be granted. If this Court answers this question in the affirmative,

summary judgment should be denied and retailers throughout the country need to be notified

about their potential liability.




                                [SIGNATURE BLOCK ON NEXT PAGE]

6
 Id (internal quotations omitted and emphasis supplied).
7
 “[A]t summary judgment, the district court serves the role of gatekeeper, as it has a ‘responsibility to decide
whether a genuine issue of fact exists’ before the case will be allowed to proceed to trial.” Bartucci v. Jackson, No.
CIV.A. 04-2977, 2006 WL 2631925, at *4 (E.D. La. Sept. 13, 2006).




02247595-1
             Case 2:20-cv-02350-WBV-MBN Document 28 Filed 01/21/21 Page 4 of 4




                                            Respectfully submitted,

         CERTIFICATE OF SERVICE             DUPLASS, ZWAIN, BOURGEOIS,
                                            PFISTER, WEINSTOCK & BOGART
I hereby certify that with or before this
                                            ___s/ Daniel M. Redmann__________
filing, copies of this filing have been
served on all parties or their attorneys in a DANIEL M. REDMANN (#30685)
                                              dredmann@duplass.com
manner authorized by FRCP 5(b)(2) or via
                                              3838 North Causeway Boulevard, Suite 2900
the court’s CM/ECF system.                    Metairie, Louisiana 70002
                                              Tel: (504) 832-3700 | Fax: (504) 837-3119

___s/ Daniel M. Redmann__________           Attorney for all Defendants




02247595-1
